TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00022-CV



        Beacon Hill Staffing Group, LLC; Cody Cox; and Brannon Ross, Appellants

                                                  v.

                                       Kforce, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-14-004781, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Beacon Hill Staffing Group, LLC; Cody Cox; and Brannon Ross and

appellee Kforce, Inc. have notified this Court that they no longer wish to pursue this appeal and have

filed a joint motion to dismiss it with prejudice. We grant the parties’ motion and dismiss this appeal

with prejudice. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Joint Motion

Filed: April 15, 2015